Case 2:18-cv-07734-JGB-PVC Document 29 Filed 05/08/20 Page 1 of 2 Page ID #:669

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No.        CV 18-7734 JGB (PVC)                                   Date: May 8, 2020
 Title           Bryon Keith Street v. Robert Neuschmid, Warden




 Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                  Marlene Ramirez                                         None
                   Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Petitioner:               Attorneys Present for Respondent:
                      None                                             None

 PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THE
              STAY IN THIS ACTION SHOULD NOT BE LIFTED FOR
              PETITIONER’S FAILURE TO FILE A STATUS REPORT

         On October 21, 2019, the Court granted Petitioner’s motion for a stay pursuant to
 Rhines v. Weber, 544 U.S. 269 (2005). (Dkt. No. 24). As a condition of the stay,
 Petitioner was ordered to file a status report beginning on November 11, 2019 and every
 forty-five days thereafter. (Id. at 7). Petitioner was instructed that each status report
 “must set forth the status of the state habeas petition and all activity that has occurred
 since the filing of the previous Status Report. Petitioner shall attach a current copy of the
 docket sheet and any orders or decisions that the state court has issued.” (Id.). The Court
 expressly cautioned Petitioner that the “[f]ailure to file a required Status Report in
 accordance with this Order will result in a recommendation that this action be dismissed
 with prejudice for failure to prosecute and/or failure to comply with Court orders.” (Id.)
 (emphasis omitted).

         After obtaining an extension, Petitioner filed his first, and so far, only status report
 on December 30, 2019. (Dkt. No. 27). Pursuant to the Court’s Order granting the stay,
 Petitioner was required to file status reports every forty-five days. Therefore, the next
 status report was due by February 13, 2020. However, as of the date of this Order,



 CV-90 (03/15)                         Civil Minutes – General                               Page 1 of 2
Case 2:18-cv-07734-JGB-PVC Document 29 Filed 05/08/20 Page 2 of 2 Page ID #:670

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No.        CV 18-7734 JGB (PVC)                             Date: May 8, 2020
 Title           Bryon Keith Street v. Robert Neuschmid, Warden


 Petitioner has neither filed a status report nor requested an extension of time in which to
 do so.

         Accordingly, Petitioner is ORDERED TO SHOW CAUSE, within fourteen days
 of the date of this Order, why the stay in this action should not be lifted for Petitioner’s
 failure to file the required status reports. Petitioner may discharge this OSC by filing
 either a status report setting forth the information required by the Court’s Order granting
 a stay, or a declaration, under oath, explaining why he is unable to do so. Petitioner is
 advised that if the stay is lifted, the Court may recommend that the Petition be dismissed
 as “mixed” because it contains exhausted and unexhausted claims.

        Alternatively, if Petitioner no longer wishes to pursue some or all of his claims, he
 may voluntarily dismiss this action or his unexhausted claims. If Petitioner elects to
 dismiss his unexhausted claims, this action will proceed only on any surviving exhausted
 claims. Petitioner is cautioned, however, that if he voluntarily dismisses his unexhausted
 claims, those claims may be barred as untimely or successive if he attempts to reassert
 them in a future habeas action. A blank notice of dismissal is attached for Petitioner’s
 convenience.

        Petitioner is expressly warned that the failure to respond to this Order to
 Show Cause by the Court’s deadline may result in a recommendation that this
 action be dismissed for failure to prosecute and obey court orders pursuant to
 Federal Rule of Civil Procedure 41(b).

         IT IS SO ORDERED.


                                                                                           00:00
                                                                  Initials of Preparer      mr




 CV-90 (03/15)                        Civil Minutes – General                            Page 2 of 2
